Citation Nr: 1218160	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1952 to February 1953.  Records show the Veteran died in November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court noted that, in general, 38 U.S.C.A. § 5103(a) notice involving claims for entitlement to dependency and indemnity compensation (DIC) benefits must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in January 2009.  She was notified by the March 2009 rating decision that service connection had been established prior to the Veteran's death for pulmonary tuberculosis of the right upper lobe and she has provided evidence and argument asserting that his death was either caused by his service-connected disability or that it substantially or materially contributed to death.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held that VA is required to provide a medical opinion to a DIC claimant when the opinion is "necessary to substantiate the claimant's claim for a benefit."  Wood v. Peake, 520 F.3d 1345 (Fed. Cir.). 

In this case, the appellant contends the Veteran's death was either caused by his service-connected pulmonary tuberculosis of the right upper lobe or that it substantially or materially contributed to death from metastatic cancer, presumed lung primary.  It support of her claim she provided copies of medical articles addressing a relationship between pulmonary tuberculosis and lung cancer, including articles indicating that pulmonary tuberculosis was a major risk factor of lung cancer.  The Board finds that a VA medical opinion is necessary for an adequate determination of the issue on appeal.

The Board also notes that the March 2009 rating decision and August 2010 statement of the case refer to a January 16, 2008, VA treatment record that cannot be located in the claims file.  The Board finds that appropriate action is required to obtain copies of all pertinent outstanding VA treatment records, including the January 16, 2008, report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the Veteran for respiratory disorders or cancer.  Appropriate efforts must be made to obtain all pertinent treatment records.  

Appropriate efforts must be taken to associate all pertinent VA treatment records with the claims file, including a copy of a January 16, 2008, primary care note.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran's claim file should be reviewed by an appropriate VA medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that his service-connected pulmonary tuberculosis of the right upper lobe materially contributed to or caused his death.  The opinion should be provided based upon a review of the medical evidence of record, including the medical literature submitted in support of the claim, and sound medical principles.  

3.  After completion of additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


